Exhibit 10.8

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED

1997 LONG-TERM INCENTIVE PLAN

SECTION 1. PURPOSE. The purposes of the Worthington Industries, Inc. Amended and
Restated 1997 Long-Term Incentive Plan (the “Plan”) are to encourage selected
key employees of the Company to acquire a proprietary and vested interest in the
growth and performance of the Company, to generate an increased incentive to
contribute to the Company’s future success and prosperity, thus enhancing the
value of the Company for the benefit of shareholders, and to enhance the ability
of the Company to attract and retain individuals of exceptional talent upon
whom, in large measure, the sustained progress, growth and profitability of the
Company depends. This Plan became effective on the Effective Date and is being
amended and restated effective as of November 1, 2008 for purposes of
Section 409A of the Code.

SECTION 2. ADMINISTRATION. The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, to: (i) select the Employees of the Company to
whom Awards may from time to time be granted hereunder; (ii) determine the type
or types of Award to be granted to each Participant hereunder; (iii) determine
the number of Shares to be covered by each Award granted hereunder;
(iv) determine the terms and conditions, not inconsistent with the provisions of
the Plan, of any Award granted hereunder; (v) determine whether, to what extent
and under what circumstances Awards may be settled in cash, Shares or other
property or canceled or suspended; (vi) interpret and administer the Plan and
any instrument or agreement entered into under the Plan; (vii) establish such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (viii) make any other determination
and take any other action that the Committee deems necessary or desirable for
administration of the Plan. Decisions of the Committee shall be final,
conclusive and binding upon all Persons, including the Company, any Participant,
any shareholder, and any Employee of the Company. A majority of the members of
the Committee may determine its actions and fix the time and place of its
meetings.

SECTION 3. DURATION OF, AND SHARES SUBJECT TO PLAN.

(a) Term. The Plan shall remain in effect until terminated by the Board,
provided, however, that no Incentive Stock Option may be granted after more than
10 years after the Effective Date.

(b) Shares Subject to the Plan. The maximum number of Shares in respect of which
Awards may be granted under the Plan, subject to adjustment as provided in
Section 3(c) of the Plan, is 4,500,000 Shares. Notwithstanding the foregoing, in
no event shall more than 1,000,000 Shares be cumulatively available for Awards
of Incentive Stock Options under the Plan and provided further that no
Participant may be granted Awards in any one calendar year with respect to more
than 200,000 Shares.

For the purpose of computing the total number of Shares available for Awards
under the Plan, there shall be counted against the foregoing limitations the
number of Shares subject to issuance upon exercise or settlement of Awards as of
the dates on which such Awards are granted. Shares which were previously subject
to Awards shall again be available for Awards under the Plan if any such Awards
are forfeited, terminated, expire unexercised, settled in cash or property other
than Shares or exchanged for other Awards (to the extent of such forfeiture,
termination or expiration of such Awards), or if the Shares subject thereto can
otherwise no longer be issued. Further, any Shares which are used as full or
partial payment to Worthington by a Participant of the option price of Shares
upon exercise of an Option shall again be available for Awards under the Plan.

Shares which may be issued under the Plan may be either authorized and unissued
Shares or issued Shares which have been reacquired by Worthington. No fractional
Shares shall be issued under the Plan.

(c) Changes in Shares. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spin off, exchange of shares or similar transaction or other change in
corporate structure or capitalization affecting the Shares or the price thereof,
such adjustments and other

 

62



--------------------------------------------------------------------------------

substitutions shall be made to the Plan and to Awards as the Committee in its
sole discretion deems equitable or appropriate, including without limitation
such adjustments in the aggregate number, class and kind of Shares which may be
delivered under the Plan, in the aggregate or to any one Participant, in the
number, class, kind and option or exercise price of Shares subject to
outstanding Options, Stock Appreciation Rights or other Awards granted under the
Plan, and in the number, class and kind of Shares subject to Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate in
its sole discretion, provided that the number of Shares or other securities
subject to any Award shall always be a whole number. Any adjustment made
pursuant to this Section 3(c) shall be made consistent with the requirements of
Section 409A of the Code, to the extent applicable.

SECTION 4. ELIGIBILITY. Any Employee (excluding any member of the Committee)
shall be eligible to be selected as a Participant.

SECTION 5. OPTIONS. Options may be granted hereunder to Participants, either
alone or in addition to other Awards granted under the Plan. Any Option granted
under the Plan shall be evidenced by an Award Agreement in such form as the
Committee may from time to time approve. Any such Option shall be subject to the
following terms and conditions and to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall deem
desirable. The provisions of Options need not be the same with respect to each
Participant.

(a) Option Price. The option price per Share purchasable upon exercise of an
Option shall be determined by the Committee in its sole discretion; provided
that such option price shall not be less than the Fair Market Value of the Share
on the date of the grant of the Option.

(b) Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Incentive Stock Option shall be
exercisable after the expiration of ten years from the date the Incentive Stock
Option is granted.

(c) Exercisability. Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant. Unless otherwise
determined by the Committee at or subsequent to grant, no Incentive Stock Option
shall be exercisable during the year ending on the day before the first
anniversary date of the granting of the Incentive Stock Option.

(d) Method of Exercise. Subject to the other provisions of the Plan and any
applicable Award Agreement, any Option may be exercised by the Participant in
whole or in part at such time or times, and the Participant may make payment of
the option price in such form or forms, including, without limitation, payment
by delivery of cash, Shares already owned by the Participant or other
consideration (including, where permitted by law, by delivery or surrender of
outstanding vested and exercisable Awards, including through the withholding of
Shares which would otherwise be issued in connection with the exercise of a
vested and exercisable Option, having a Fair Market Value on the exercise date
equal to the total option price, or by any combination of cash, Shares and other
consideration unless the Committee may otherwise specify in the applicable Award
Agreement.

(e) Incentive Stock Options. In accordance with rules and procedures established
by the Committee, the aggregate Fair Market Value (determined as of the time of
grant) of the Shares with respect to which Incentive Stock Options held by any
Participant which are exercisable for the first time by such Participant during
any calendar year under the Plan (and under any other benefit plans of the
Company or of any parent or subsidiary corporation of the Company) shall not
exceed $100,000 or, if different, the maximum limitation in effect at the time
of grant under Section 422 of the Code, or any successor provision, and any
Treasury Regulations promulgated thereunder. The terms of any Incentive Stock
Option granted hereunder shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision, and any Treasury
Regulations promulgated thereunder.

SECTION 6. STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may be granted
hereunder to Participants, either alone or in addition to other Awards granted
under the Plan, and may, but need not, relate to a specific Option granted under
Section 5. The provisions of Stock Appreciation Rights need not be the

 

63



--------------------------------------------------------------------------------

same with respect to each Participant. Any Stock Appreciation Right related to a
Nonstatutory Stock Option may be granted at any time thereafter before exercise,
termination or expiration of such Nonstatutory Stock Option. Any Stock
Appreciation Right related to an Incentive Stock Option must be granted at the
same time such Incentive Stock Option is granted. In the case of any Stock
Appreciation Right related to any Option, the Stock Appreciation Right or
applicable portion thereof shall terminate and no longer be exercisable upon the
termination or exercise of the related Option, except that a Stock Appreciation
Right granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the number of Shares subject to the
exercise or termination of the related Option exceeds the number of Shares not
covered by the Stock Appreciation Right. Any Option related to any Stock
Appreciation Right shall no longer be exercisable to the extent the related
Stock Appreciation Right has been exercised. The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
shall deem appropriate.

SECTION 7. RESTRICTED STOCK.

(a) Issuance. Restricted Stock Awards may be issued hereunder to Participants,
either alone or in addition to other Awards granted under the Plan, for such
consideration as determined by the Committee in its sole discretion and the
Committee may issue such Awards for no consideration or for such minimum
consideration as may be required by applicable law. Restricted Stock Awards
shall contain such limitations, terms and conditions and other provisions as
determined by the Committee in its sole discretion. The provisions of Restricted
Stock Awards need not be the same with respect to each Participant.

(b) Registration. Any Restricted Stock issued hereunder may be evidenced in such
manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of shares of Restricted Stock awarded under the Plan, such certificate
shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award.

(c) Forfeiture. Except as otherwise determined by the Committee at the time of
grant, upon termination of employment for any reason during the restriction
period, all shares of Restricted Stock still subject to restriction shall be
forfeited by the Participant and reacquired by Worthington, for the purchase
price paid by the Participant or such other consideration (or no consideration)
as set by the Committee as part of the terms and conditions of the Award,
provided that except as provided in Section 11, in the event of a Participant’s
retirement, permanent disability, other termination of employment or death, or
in cases of special circumstances, the Committee may, in its sole discretion,
waive in whole or in part any or all remaining restrictions with respect to such
Participant’s shares of Restricted Stock. Unrestricted Shares, evidenced in such
manner as the Committee shall deem appropriate, shall be issued to the
Participant after the period of forfeiture, as determined or modified by the
Committee, shall expire.

SECTION 8. PERFORMANCE AWARDS. Performance Awards may be issued hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, for such consideration as determined by the Committee, in its sole
discretion, and the Committee may issue such Performance Awards for no
consideration or for such minimum consideration as may be required by applicable
law. The performance criteria to be achieved during any Performance Period, the
length of the Performance Period and the other terms and conditions and
provisions with respect to the Performance Award shall be determined by the
Committee upon the grant of each Performance Award. Except as provided in
Section 10, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares or
any combination thereof, in the sole discretion of the Committee at the time of
payment. The performance levels to be achieved for each Performance Period and
the amount of the Award to be distributed shall be conclusively determined by
the Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period. The maximum value of the
property, including cash, that may be paid or distributed to any Participant
pursuant to a grant of Performance Units made in any one calendar year shall be
$2,500,000. The provisions of Performance Awards need not be the same with
respect to each Participant.

SECTION 9. OTHER STOCK UNIT AWARDS.

 

64



--------------------------------------------------------------------------------

(a) Other Stock Unit Awards Administration. Other Awards of Shares and other
Awards that are valued in whole or in part by reference to, or are otherwise
based on, Shares or other property (“Other Stock Unit Awards”) may be granted
hereunder to Participants, either alone or in addition to other Awards granted
under the Plan. Other Stock Unit Awards may be paid in Shares, cash or any other
form of property as the Committee shall determine.

(b) Terms and Conditions. Other Stock Unit Awards granted under this Section 9
may be issued for such consideration as determined by the Committee in its sole
discretion, and the Committee may issue such Awards for no consideration or for
such minimum consideration as may be required by applicable law. Shares
(including securities convertible into Shares) purchased pursuant to a purchase
right awarded under this Section 9 shall be purchased for such consideration as
the Committee shall in its sole discretion determine, which shall not be less
than the Fair Market Value of such Shares or other securities as of the date
such purchase right is awarded. The terms and conditions and other provisions
with respect to Other Stock Unit Awards shall be determined by the Committee.
The provisions of Other Stock Unit Awards need not be the same with respect to
each Participant.

SECTION 10. CHANGE IN CONTROL PROVISIONS.

(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, but subject to the provisions of Section 10(d), in the event of a
Change in Control:

(i) Any Options and Stock Appreciation Rights outstanding as of the date such
Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested to the full
extent of the original grant; provided, that in the case of a Participant
holding a Stock Appreciation Right who is actually subject to Section 16(b) of
the Exchange Act, such Stock Appreciation Right shall not become fully vested
and exercisable unless it shall have been outstanding for at least six months at
the date such Change in Control is determined to have occurred.

(ii) The restrictions applicable to any Restricted Stock shall lapse, and such
Restricted Stock shall become free of all restrictions and become fully vested
and transferable to the full extent of the original grant.

(iii) All Performance Awards shall be considered to be earned and payable in
full, and any other restriction shall lapse and such Performance Awards shall be
immediately settled or distributed.

(iv) The restrictions and other conditions applicable to any Other Stock Unit
Awards or any other Awards shall lapse, and such Other Stock Unit Awards or such
other Awards shall become free of all restrictions or conditions and become
fully vested and transferable to the full extent of the original grant.

(b) Change in Control Cash-Out. Notwithstanding any other provision of the Plan,
during the 60-day period from and after a Change in Control (the “Exercise
Period”), if the Committee shall determine at, or at any time after the time of
grant, a Participant holding an Option shall have the right, whether or not the
Option is fully exercisable and in lieu of the payment of the option price for
the Shares being purchased under the Option and by giving notice to Worthington,
to elect (within the Exercise Period) to, surrender all or part of the Option to
Worthington and to receive cash, within 30 days of such notice, in an amount
equal to the amount by which the Change in Control Price per Share on the date
of such election shall exceed the purchase price per Share under the Option (the
“Spread”) multiplied by the number of Shares granted under the Option as to
which the right granted under this Section 10(b) shall have been exercised.

(c) Provisions not Applicable. The provisions of this Section 10 shall not apply
(i) if the Committee determines at the time of grant that such Section shall not
apply or (ii) to any Change in Control when expressly provided otherwise by a
three-fourths vote of the Whole Board, but only if a majority of the members of
the Board then in office and acting upon such matters shall be Continuing
Directors.

SECTION 11. CODE SECTION 162(m) PROVISIONS.

 

65



--------------------------------------------------------------------------------

(a) Applicability. Notwithstanding any other provisions of the Plan, if the
Committee determines at the time Restricted Stock, a Performance Award or an
Other Stock Unit Award is granted to a Participant that such Participant is, or
is likely to be at the time such Participant recognizes income for federal
income tax purposes in connection with such Award a Covered Employee then the
Committee may provide that this Section 11 is applicable to such Award.

(b) Performance Goals. If an Award is subject to this Section 11, then the
lapsing of restrictions thereon and the distribution of cash or Shares pursuant
thereto, as applicable, shall be subject to the achievement of one or more
objective performance goals established by the Committee, which shall be based
on the attainment of one or any combination of the following: specified levels
of earnings per share from continuing operations, operating income; revenues;
gross margin; return on operating assets; return on equity; economic value
added; stock price appreciation; total stockholder return (measured in terms of
stock price appreciation and dividend growth); or cost control, of the Company
or an affiliate, business unit or division of the Company for or within which
the Participant is primarily employed. Such performance goals also may be based
upon attaining specified levels of performance under one or more of the measures
described above relative to the performance of other corporations. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code and the Treasury Regulations promulgated thereunder.

(c) Limitations on Adjustments. Notwithstanding any provision of this Plan other
than Section 10, with respect to any Award that is subject to this Section 11,
the Committee may not adjust upwards the amount payable pursuant to such Award,
nor may it waive the achievement of the applicable performance goals except in
the case of the death or disability of the Participant.

(d) Other Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 11 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(B) of
the Code or any successor provision.

SECTION 12. AMENDMENTS AND TERMINATION. The Board may amend, alter or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made that would impair the rights of a Participant under an Award theretofore
granted, without the Participant’s consent, or that without the approval of the
shareholders of Worthington would:

(a) except as is provided in Section 3(c) of the Plan, increase the total number
of Shares reserved for the purpose of the Plan; or

(b) change the employees or class of employees eligible to participate in the
Plan.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any Participant without the Participant’s consent.

SECTION 13. GENERAL PROVISIONS.

(a) No Assignment. Unless the Committee determines otherwise at the time the
Award is granted, no Award, and no Shares subject to Awards described in
Section 9 which have not been issued or as to which any applicable restriction,
performance period has not lapsed, may be sold, assigned, transferred, pledged
or otherwise encumbered, except by will or by the laws of descent and
distribution; provided that, if so determined by the Committee, a Participant
may, in the manner established by the Committee, designate a beneficiary to
exercise the rights of the Participant with respect to any Award upon the death
of the Participant. Each Award shall be exercisable, during the Participant’s
lifetime, only by the Participant or, if permissible under applicable law, by
the Participant’s guardian or legal representative.

(b) Term of Awards. The term of each Award shall be for such period of months or
years from the date of its grant as may be determined by the Committee; provided
that in no event shall the term of any Incentive

 

66



--------------------------------------------------------------------------------

Stock Option or any Stock Appreciation Right related to any Incentive Stock
Option exceed a period of 10 years from the date of its grant.

(c) No Right to Award. No Employee or Participant shall have any claim to be
granted any Award under the Plan and there is no obligation for uniformity of
treatment of Employees or Participants under the Plan.

(d) Written Agreement Required. The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a fully executed copy thereof to Worthington, and
otherwise complied with the then applicable terms and conditions.

(e) Adjustments. Except as provided in Section 11, the Committee shall be
authorized to make adjustments in Performance Award criteria or in the terms and
conditions of other Awards in recognition of unusual or nonrecurring events
affecting the Company or its financial statements or changes in applicable laws,
regulations or accounting principles. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent it shall deem desirable to carry it into effect. In
the event Worthington shall assume outstanding employee benefit awards or the
right or obligation to make future awards in connection with the acquisition of
another corporation or business entity, the Committee may, in its discretion,
make such adjustments in the terms of Awards under the Plan as it shall deem
appropriate.

(f) Cancellations and Forfeitures. The Committee shall have full power and
authority to determine whether, to what extent, and under what circumstances,
any Award shall be canceled or suspended. In particular, but without limitation,
all outstanding Awards to any Participant shall be canceled if the Participant,
without the consent of the Committee, while employed by the Company or after
termination of such employment, becomes associated with, employed by, renders
services to, or owns any interest in (other than any nonsubstantial interest, as
determined by the Committee), any business that is in competition with the
Company or with any business in which the Company has a substantial interest as
determined by the Committee.

In the event a Participant terminates his or her employment with the Company for
any reason whatsoever, and within 18 months after the date thereof becomes
associated with, employed by, renders services to, or owns any interest in
(other than any nonsubstantial interest, as determined by the Committee), any
business that is in competition with the Company or with any business in which
the Company has a substantial interest as determined by the Committee, the
Committee, in its sole discretion, may require such Participant to return to the
Company the economic value of any Award which is realized or obtained (measured
at the date of exercise) by such Participant at any time during the period
beginning on that date which is six months prior to the date of such
Participant’s termination of employment with the Company.

(g) Securities Laws Restrictions. No Shares shall be issued under the Plan
unless counsel for Worthington shall be satisfied that such issuance will be in
compliance with applicable Federal and state securities laws. All certificates
for Shares delivered under the Plan pursuant to any Award shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed, and any applicable Federal or state securities law, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

(h) Payment Requirements. Except as otherwise required in any applicable Award
Agreement or by the terms of the Plan, recipients of Awards under the Plan shall
not be required to make any payment or provide consideration other than the
rendering of services.

(i) Withholding. Worthington shall be authorized to withhold from any Award
granted or payment due under the Plan the amount of withholding taxes due in
respect of an Award or payment hereunder and to take such other action as may be
necessary in the opinion of Worthington to satisfy all obligations for the
payment of such taxes. The Committee shall be authorized to establish procedures
for election by Participants to satisfy such withholding taxes by delivery of,
or directing Worthington to retain, Shares, unless otherwise specified by the
Committee in the Award Agreement.

 

67



--------------------------------------------------------------------------------

(j) Other Arrangements. Nothing contained in this Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is otherwise required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(k) Applicable Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Ohio and applicable Federal law.

(l) Invalid Provisions. If any provision of this Plan is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Plan shall remain in full force and effect.

(m) Foreign Nationals. Awards may be granted to Employees who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Committee, be necessary or desirable in order to recognize differences in
local law or tax policy. The Committee also may impose conditions on the
exercise or vesting of Awards in order to minimize the Company’s obligation with
respect to tax equalization for Employees on assignments outside their home
country.

(n) No Right to Employment. Neither the adoption of the Plan nor the granting of
any Award shall confer upon any employee of the Company any right to continued
employment with the Company, nor shall it interfere in any way with the right of
the Company to terminate the employment of any of its employees at any time,
with or without cause.

(o) Treatment as Compensation for Other Purposes. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination indemnity or severance pay law of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan or similar arrangement provided by the Company
unless expressly so provided by such other plan or arrangements, or except where
the Committee expressly determines that an Award or portion of an Award should
be included to accurately reflect competitive compensation practices or to
recognize that an Award has been made in lieu of a portion of competitive annual
cash compensation. Awards under the Plan may be made in combination with or in
tandem with, or as alternatives to, grants, awards or payments under any other
Company plans. The Plan notwithstanding, the Company may adopt such other
compensation programs and additional compensation arrangements as it deems
necessary to attract, retain and reward employees for their service with the
Company.

SECTION 14. EFFECTIVE DATE OF THE PLAN. The Plan became effective on the
Effective Date. The performance goals described in Section 11 of the Plan were
reapproved by Worthington’s shareholders at the annual meeting of Worthington’s
shareholders held on September 25, 2003 and again at the annual meeting of
Worthington’s shareholders held on September 24, 2008.

SECTION 15. DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Acquiring Person” means any Person (any individual, firm, corporation or
other entity) who or which, together with all Affiliates and Associates, has
acquired or obtained the right to acquire the beneficial ownership of 25% or
more of the Shares then outstanding.

(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act

(c) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Share, Performance Unit, Other Stock Unit Award, or any other
right, interest, or option relating to Shares granted pursuant to the provisions
of the Plan.

 

68



--------------------------------------------------------------------------------

(d) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted by the Committee hereunder.

(e) “Board” shall mean the Board of Directors of Worthington

(f) A “Change in Control” shall have occurred when any Person (other than
(i) the Company, (ii) any employee benefit plan of the Company or any trustee of
or fiduciary with respect to any such plan when acting in such capacity, or
(iii) any Person who, on the Effective Date of the Plan, was an Affiliate of the
Company owning in excess of 10% of the outstanding shares of Worthington and the
respective successors, executors, legal representatives, heirs and legal assigns
of such Person), alone or together with its Affiliates and Associates, has
acquired or obtained the right to acquire the beneficial ownership of 25% or
more of the Shares then outstanding; provided, however, that with respect to any
Award subject to Section 409A of the Code that is settled or distributed upon
the occurrence of a Change in Control, no settlement or distribution of such
Award shall be made unless the Change in Control also constitutes a “change in
control event” within the meaning of Section 409A of the Code.

(g) “Change in Control Price Per Share” shall mean the price per Share (i) paid
by the Acquiring Person in connection with the transaction(s) that results in
the Change in Control; or (ii) at any time after the Change in Control and
before the Participant exercises his election under Section 10(b), the Fair
Market Value of the Shares.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(i) “Committee” shall mean the Compensation and Stock Option Committee of the
Board, composed of no fewer than three directors, each of whom is a Non-Employee
Director and an “outside director” within the meaning of Section 162(m) of the
Code.

(j) “Company” shall mean Worthington Industries, Inc. a Delaware corporation,
its subsidiaries, direct or indirect. Subsidiaries of the Company shall include
any entity of which the Company owns 50% or more; provided, however, that with
respect to any Award subject to Section 409A, “Company” shall mean Worthington
and its subsidiaries with whom Worthington would be considered a single employer
under Sections 414(b) and (c) of the Code[, but modified as permitted by
Treasury Regulation §1.409A-1(b)(5)(iii)(E)(1)].

(k) “Continuing Director” means any person who was a member of the Board on the
Effective Date of the Plan or thereafter elected by the shareholders of
Worthington or appointed by the Board prior to the date as of which the
Acquiring Person became a Substantial Shareholder (as such term is defined in
Article Seventh of Worthington’s Amended Articles of Incorporation) or, a Person
designated (before his initial election or employment as a director) as a
Continuing Director by three-fourths of the Whole Board, but only if a majority
of the Whole Board shall then consist of Continuing Directors

(l) “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code.

(m) “Effective Date” shall mean September 18, 1997.

(n) “Employee” shall mean any salaried employee of the Company. Unless otherwise
determined by the Committee in its sole discretion, for purposes of the Plan, an
Employee shall be considered to have terminated employment and to have ceased to
be an Employee if his or her employer ceases to be a subsidiary of Worthington,
even if he or she continues to be employed by such employer.

(o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

 

69



--------------------------------------------------------------------------------

(p) “Fair Market Value” The value of one Share on any relevant date, determined
under the following rules:

[1] If the Shares are traded on an exchange or recognized market or quotation
system on which “closing prices” are reported, the reported “closing price” on
the relevant date, if it is a trading day, otherwise on the next trading day;

[2] If the Shares are traded over-the-counter with no reported closing price,
the mean between the highest bid and the lowest asked prices on the relevant
date, if it is a trading day, otherwise on the next trading day; or

[3] If neither subsections [1] or [2] of this definition apply, the fair market
value as determined by the Board in good faith and consistent with any
applicable provisions under the Code, except with respect to Options and SARs,
in which event the fair market value as determined by the reasonable application
of a reasonable valuation method taking into account all information material to
the value of the Company satisfying the requirements of Code §409A.

(q) “Incentive Stock Option” shall mean an Option granted under Section 5 hereof
that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.

(r) “Non-Employee Director” shall have the meaning set forth in Rule 16b-3(b)(3)
promulgated by the Securities and Exchange Commission under the Exchange Act or
any successor definition adopted by the Securities and Exchange Commission.

(s) “Nonstatutory Stock Option” shall mean an Option granted under Section 5
hereof that is not intended to be an Incentive Stock Option.

(t) “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

(u) “Other Stock Unit Award” shall mean any right granted to a Participant by
the Committee pursuant to Section 9 hereof.

(v) “Participant” shall mean an Employee who is selected by the Committee to
receive an Award under the Plan.

(w) “Performance Award” shall mean any Award of Performance Shares or
Performance Units pursuant to Section 8 hereof.

(x) “Performance Period” shall mean that period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goal(s) specified by the Committee with respect to such
Performance Award are to be measured.

(y) “Performance Share” shall mean any grant pursuant to Section 8 hereof of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, Shares, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.

(z) “Performance Unit” shall mean any grant pursuant to Section 8 hereof of a
unit valued by reference to a designated amount of property other than Shares,
which value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, Shares, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

 

70



--------------------------------------------------------------------------------

(aa) “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, limited liability
company, other entity or government or political subdivision thereof.

(bb) “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge, or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including, without limitation, any restriction on the right to vote such Share,
and the right to receive any cash dividends), which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

(cc) “Restricted Stock Award” shall mean an award of Restricted Stock under
Section 7 hereof.

(dd) “Shares” shall mean the common shares, without par value, of Worthington
and such other securities of Worthington as the Committee may from time to time
determine.

(ee) “Stock Appreciation Right” shall mean any right granted to a Participant
pursuant to Section 6 hereof to receive, upon exercise by the Participant, the
excess of (i) the Fair Market Value of one Share on the date of exercise over
(ii) the grant price of the right on the date of grant, or if granted in
connection with an outstanding Option on the date of grant of the related
Option, as specified by the Committee in its sole discretion, which, other than
in the case of substitute Awards, shall not be less than the Fair Market Value
of one Share on such date of grant of the right or the related Option, as the
case may be. Any payment by Worthington in respect of such right may be made in
cash, Shares, other property, or any combination thereof, as the Committee, in
its sole discretion, shall determine.

(ff) “Treasury Regulations” means any regulations promulgated by the Department
of Treasury and/or Internal Revenue Service under the Code.

(gg) “Whole Board” means the total number of directors which Worthington would
have if there were no vacancies

(hh) “Worthington” shall mean Worthington Industries, Inc., an Ohio corporation.

SECTION 16. SECTION 409A. This Plan is intended to comply with or be exempt from
the requirements of Section 409A of the Code and the Treasury Regulations
promulgated thereunder, as applicable, and shall be interpreted, administered
and operated accordingly. Nothing in this Plan should be construed as a
guarantee or entitlement of any particular tax treatment to a Participant. None
of the Company, the Board, the Committee or any other Person shall any liability
with respect to any Participant in the event this Plan fails to comply with the
requirements of Section 409A of the Code.

 

71